Case 3:21-cv-00078-MPS Document 1-3 Filed 01/19/21 Page 1 of 2




                      EXHIBIT

                              3
             Case 3:21-cv-00078-MPS Document 1-3 Filed 01/19/21 Page 2 of 2




                                        Town of Fairfield
                                                James T. Baldwin
                                                 Town Attorney




                                                         November 5, 2020

Via Email: thollister@goodwin.com

Timothy S. Hollister, Esq.
Shipman & Goodwin
One Constitution Plaza
Hartford, CT 06103-1919

       Re:     Certificates of Occupancy for Newport Institute’s Group Homes
               at 2495 Redding Road and 3236 Congress Street

Dear Attorney Hollister,

I am in receipt of your October 30, 2020 request for the issuance of a Certificate of Occupancy for the
“Group Homes” at 2495 Redding Road and 3236 Congress Street. Please be advised that CO’s will not
be issued on the following basis: The building permit authorized by the Planning Director and upheld on
appeal by the Fairfield ZBA was for a group home as defined in G.G.S. § 8-3e. The Certificate of Need
issued by the state OHS was not issued for a Group Home under this statute but rather a mental health
care facility pursuant to state regulation § 19a-495-551(b)(2)(A)(i). Furthermore, it does not qualify as a
protected Group Home under the Fair Housing Act. Accordingly, the use falls outside the provisions of
both § 8-3e and the FHA.

Newport Academy will therefore need to submit an application for a Special Exception pursuant to town
zoning regulations in order to be in compliance with Fairfield zoning regulations and receive CO’s for
these facilities.

                                                         Very Truly Yours,

                                                         /S/ James T. Baldwin

                                                         James T. Baldwin, Esq.
JTB/dw
Cc: Jim Wendt




                    Coles, Baldwin, Kaiser & Creager LLC ● Attorneys and Counselors at Law●
 One Eliot Place, 3rd Floor ● Fairfield, CT, 06824 ● (203) 319-0800● Fax (203) 319-0800 ● jbaldwin@fairfieldct.org
